DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 12/21/2021 and 08/19/2022 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denton et al. (US Pub. 2009/0220260.)
	Regarding claims 1 and 19, Denton discloses a photodetector 510 for detecting fluorescent toner, the photodetector comprising: a light emitting unit 516to emit light to a toner image (i.e. toner patch), and a light receiving unit 518 33to: detect visible light reflected by the toner image, detect that the toner image includes the fluorescent toner based on the detection of the visible light, the visible light generated by the fluorescent toner and having a predetermined wavelength band different from a wavelength band of the emitted light, and output a signal corresponding to the detection of the fluorescent toner (par. 0036-0038. fig. 6.)
Regarding claim 2, Denton discloses wherein the light emitting unit is to emit light in an invisible wavelength band (i.e. wavelength of 700-3000nm, par. 0022.) 
Regarding claim 3, Denton discloses wherein the light emitting unit is to emit ultraviolet light or infrared light (par. 0026.)
Regarding claim 4, Denton discloses wherein the light receiving unit is to detect visible light that is scattered, the scattered light having a reflection angle different from an angle of incident light with respect to a line perpendicular to the toner image (par. 0036-0037, fig. 5.)
Regarding claim 5, Denton discloses wherein the light receiving unit is to detect light having a bandwidth of 60 nm or less in a wavelength band of about 380 nm to about 1000 nm (par. 0023.)
Regarding claim 6, Denton discloses wherein the light receiving unit is to detect light having a bandwidth of 40 nm or less in a wavelength band of about 450 nm to about 700 nm (par. 0023.)
Regarding claim 7, Denton discloses an optical filter 520 located at a front end of the light receiving unit to limit a wavelength band of light incident on the light receiving unit (par. 0036.)
Regarding claim 8, Denton discloses wherein a type of the fluorescent toner is detectable based on the predetermined wavelength band of the generated visible light (par. 0026.)
Regarding claim 9, Denton discloses wherein the light receiving unit is to output a detection signal corresponding to the type of the fluorescent toner (par. 0022.)
Regarding claim 10, Denton discloses wherein the light receiving unit is to detect visible light generated by quantum dots included in the fluorescent toner (par. 0031.)
Regarding claim 11, Denton discloses wherein the light receiving unit is to detect visible light generated by quantum dots treated with a nonionic organic dispersant or including a halogen-based element added to an organic ligand on a surface of the quantum dots (par. 0031.)
Regarding claims 13, Denton (fig. 1) discloses wherein the light receiving unit is to detect visible light reflected by the toner image located on a photosensitive drum 112, an intermediate transfer belt 130 (par. 0007.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Denton et al.
  	Regarding claim 12, Denton is silent of the distance between the light emitting unit and the light receiving unit is about 30 mm.  However, this claim feature is considered to be an engineering choice and would have been obvious to one having ordinary skill in the art to select the proper distance between the emitting and the receiving unit in order to have a proper angle of detection.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. in view of Shinkawa et al. 
Regarding claim 14, Denton is silent of the photodetector to detect a toner image of a security document. However, the use of the photodetector to detect the security document is well known in the art.  Shinkawa discloses a photodetector 51 that can detect the toner image on the security document (par. 0003 and 0072.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the photodetector device of Denton with the device of Shinkawa so that the toner image of a security document can be detected.
Regarding claim 15, Denton discloses wherein the toner image is generated using a transparent toner (par. 0026.)
Regarding claim 16, Denton discloses wherein the transparent toner includes a fluorescent additive to generate the visible reflected light having the predetermined wavelength band (see par. 0032.)
Regarding claim 17, Shinkawa discloses wherein the toner image of the security document includes identification information of the security document (see par. 0072)
Regarding claim 18, Shinkawa discloses wherein the light receiving unit is to, based on the visible reflected light not having the predetermined wavelength band different from the wavelength band of the emitted light, output a signal to stop a printing process. (see par. 0072)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. in view of Toyohara (US Pat. 7,945,178.) 
	Denton is silent of the toner includes a detection toner image formed in a non-image area of the image receptor, and the photodetector is positioned to face the non-image area.
	Toyohara discloses an image forming apparatus having a photodetector for detecting toner image formed in a non-image area of the image receptor and the photodetector is positioned to face the non-image area (see par. 0066.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the photodetector device of Denton with the device of Toyohara so that the detection toner image can be formed in the non-image forming area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG NGO whose telephone number is (571)272-2138. The examiner can normally be reached M-F 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG X NGO/Primary Examiner, Art Unit 2852